As filed with the Securities and Exchange Commission on April 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-09447 Jacob Funds Inc. (Exact name of registrant as specified in charter) c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Name and address of agent for service) (424) 237-2164 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:February 28, 2010 Item 1. Schedule of Investments. JACOB WISDOM FUND SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) Shares Value COMMON STOCKS - 94.79% Air Freight & Logistics - 0.98% United Parcel Service, Inc. (UPS) - Class B $ Beverages - 9.64% The Coca-Cola Company Diageo plc - ADR^ PepsiCo, Inc. Building Products - 0.45% USG Corporation* Commercial Banks - 2.36% Banco Latinoamericano de Comercio Exterior SA^ Commercial Services & Supplies - 5.75% Iron Mountain Incorporated* The Sherwin-Williams Company Verisk Analytics, Inc. - Class A* Consumer Finance - 10.33% American Express Company Lender Processing Services, Inc. Visa Inc. - Class A Electric Utilities - 2.63% FPL Group, Inc. Food & Staples Retailing - 1.78% Costco Wholesale Corporation Food Products - 3.55% Mead Johnson Nutrition Company Health Care Equipment & Supplies - 4.45% Becton, Dickinson and Company Johnson & Johnson Health Care Providers & Services - 0.56% 4 Five Star Quality Care, Inc.* 11 UnitedHealth Group Incorporated Hotels, Restaurants & Leisure - 1.86% McDonald's Corporation Household Products - 5.70% The Procter & Gamble Company Independent Power Producers & Energy Traders - 0.91% NRG Energy, Inc.* Insurance - 9.74% 2 Berkshire Hathaway Inc. - Class A* Berkshire Hathaway Inc. - Class B* Torchmark Corporation Wesco Financial Corporation Machinery - 0.46% WABCO Holdings Inc.* JACOB WISDOM FUND SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited), Continued Shares Value Metals & Mining - 0.96% POSCO - ADR^ $ Oil, Gas & Consumable Fuels - 6.98% Southwestern Energy Company* XTO Energy, Inc. Pharmaceuticals - 1.23% GlaxoSmithKline plc - ADR^ Sanofi-Aventis - ADR^ Real Estate Investment Trusts (REITs) - 12.13% Annaly Capital Management Inc. Anworth Mortgage Asset Corporation MFA Financial, Inc. Schools and Instruction - 2.15% New Oriental Education & Technology Group, Inc. - ADR*^ Software - 1.25% MSCI Inc. - Class A* Specialty Retail - 6.57% The Home Depot, Inc. Lowe's Companies, Inc. Wal-Mart Stores, Inc. Textiles, Apparel & Luxury Goods - 2.37% Nike, Inc. - Class B TOTAL COMMON STOCKS (Cost $10,860,746) TOTAL INVESTMENTS(Cost $10,860,746) - 94.79% Other Assets in Excess of Liabilities - 5.21% TOTAL NET ASSETS - 100.00% $ * Non Income Producing. ^ Foreign Security. ADR American Depository Receipt JACOB WISDOM FUND February 28, 2010 (Unaudited), Continued Summary of Fair Value Exposure The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Various inputs are used in determining the value of the Wisdom Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Corporation has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Corporations own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2010: Level 1 Level 2 Level 3 Total Common Stock Air Freight & Logistics $- $- Beverages - - Building Products - - Commercial Banks - - Commercial Services & Supplies - - Consumer Finance - - Electric Utilities - - Food & Staples Retailing - - Food Products Health Care Equipment & Supplies - - Health Care Providers & Services - - Hotels, Restaurants & Leisure - - Household Products - - Independent Power Producers & Engergy Traders - - Insurance - - Machinery - - Metals & Mining - - Oil, Gas & Consumable Fuels - - Pharmaceuticals - - Real Estate Investment Trusts - - Schools and Instruction - - Software Specialty Retail - - Textiles, Apparel & Luxury Goods - - Total Common Stock - - Total Investments in Securities $- $- The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows*: Cost of investments$10,860,746 Gross unrealized appreciation 960,782 Gross unrealized depreciation(450,987) Net unrealized appreciation$509,795 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)).Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Jacob Funds Inc. By (Signature and Title) /s/ Ryan Jacob ­­­­­ Ryan Jacob, President Date04/29/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Ryan Jacob Ryan Jacob, President Date 04/29/2010 By (Signature and Title) /s/ Francis Alexander Francis Alexander, Treasurer Date 04/29/2010
